Order entered June 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00308-CV

                           THIEN AN VO, Appellant

                                         V.

      LINEBARGER, GOGGAN, BLAIR & SAMPSON, LLP, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-72811

                                      ORDER

      Before the Court is appellant’s June 4, 2021 motion for an extension of time

to file her brief on the merits. We GRANT the motion as follows. We DIRECT

the Clerk of this Court to send appellant a CD-ROM with a copy of the clerk’s

record. Appellant shall file her brief on or before July 12, 2021.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE